Citation Nr: 0334727	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  96-10 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for post-operative excisions of multiple lipomas 
to the right forearm.

2.  Entitlement to an initial disability rating in excess of 
10 percent for post-operative excisions of multiple lipomas 
to the left forearm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from January 1971 to 
November 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which granted service connection for 
post-operative excision of multiple lipomas to both forearms 
and assigned a 10 percent rating, effective May 26, 1993.  
The veteran perfected a timely appeal of this determination 
to the Board.

When this matter was initially before the Board in May 2000, 
the Board granted entitlement to separate initial 10 percent 
ratings, but no more, for the veteran's tender scars of the 
left and right forearms.  Thereafter, in a May 2000 rating 
decision implementing the Board's May 2000 decision, the RO 
assigned separate 10 percent ratings under Diagnostic Code 
7819, effective May 26, 1993, for the veteran's residuals of 
the post-operative excision of lipomas on the right and left 
forearms.  In light of the Board's action and because the 
veteran has disagreed with the initial rating assigned for 
his post-operative excisions of multiple lipomas to the 
forearms, the Board has recharacterized the veteran's claim 
on the title page as separate issues involving the propriety 
of the initial evaluations.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), which in 
an October 2002 memorandum decision vacated the Board's 
decision insofar as it denied the veteran entitlement to 
initial evaluations in excess of 10 percent for the tender 
scars of the left and right forearms, and remanded that 
matter to the Board for additional proceedings.  The case has 
been returned to the Board for compliance with the Court's 
memorandum decision, a copy of which has been associated with 
the claims file.




REMAND

As noted above, this case was previously before the Board on 
May 7, 2000.  Shortly thereafter, while this appeal was 
pending, there was a significant change in the law when, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  Among other 
things, this law redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that was not well 
grounded.  

This liberalizing law is applicable to this appeal because it 
has been returned to VA and is currently pending before the 
Department.  See Bernklau v. Principi, 291 F.3d 795, 806 
(Fed. Cir. 2002).  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 66 
Fed. Reg. 45620 (to be codified at 38 U.S.C.A. § 3.159(c)).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

On appeal to the Court, the veteran for the first time raised 
the issue of his entitlement to initial separate ratings for 
each of the scars on his right and left forearms.  As such, 
VA has not had the opportunity to consider what the Court 
described as the veteran's "novel claim."  Not 
surprisingly, because this case was pending before the Court 
prior to its October 2002 order, neither the veteran nor his 
representative were notified by VA of the specific type of 
evidence needed to substantiate his claims, as well as what 
evidence the appellant needed to submit, and what evidence VA 
would try to obtain.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In light of the foregoing, the Board finds that the 
RO should inform the veteran and his representative of the 
VCAA and its notification provisions and its applicability to 
this appeal.  Accordingly, this case must be remanded.  

In addition, subsequent to the May 7, 2000, Board decision, 
effective August 30, 2002, VA amended the rating schedule for 
evaluating skin disabilities.  See 67 Fed. Reg. 49,596 (Jul. 
31, 2002) (to be codified at 38 C.F.R. § 4.118).  Where, as 
here, the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  As such, on remand, the RO must consider the 
criteria in effect for evaluating skin disabilities prior to 
August 30, 2002, as well as the new criteria effective on 
that date.  See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the veteran's claims of 
entitlement to separate ratings for each 
of his residual scars on his right and 
left forearms.  The letter should also 
specifically inform the veteran and his 
representative of which portion of the 
evidence is to be provided by the 
claimant and which part, if any, the RO 
will attempt to obtain on his behalf.  

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.

3.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since May 1993 for his 
service-connected post-operative 
excisions of multiple lipomas to the 
right and left forearms.  This should 
specifically include records of 
outpatient treatment at the Loma Linda VA 
Medical Center, dated since October 1998.  
The aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review these 
claims.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  

5.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


